Section 719-a, subdivision 5, of the Charter of the City of New York provides: "Costs shall not be allowed against the board [of standards and appeals], unless it shall appear to the court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from." (Laws of 1916, ch. 503.)
The context makes it plain that this provision was designed to govern the award of costs by the Special Term of the Supreme Court or by a justice thereof in disposing of a petition to review a decision of the Board (Charter, § 719-a, subds. 1 and 2).
It has no application to costs in the Appellate Division or in this court.
The motion should be denied with ten dollars costs and printing disbursements.